Case 14-10524        Doc 137     Filed 01/31/19     Entered 01/31/19 15:27:10        Page 1 of 1


                     UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF LOUISIANA

IN RE: Teri R. Kiefer                                         CASE NO.: 14-10524



                        NOTICE OF FINAL CURE PAYMENT

Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Annette C.
Crawford files this Notice of Final Cure Payment. The amount required to cure the default in the
claim, as provided for in the plan, listed below has been paid in full.

Name of Creditor: SN SERVICING CORP                                                 Total
                                                                                    Amount
Court Account                                        Claim             Claim        Paid By
Claim Number                                         Asserted          Allowed      Trustee

  8-1   9890/3783/4345/DIRECT                        $35,745.73      $0.00          $0.00


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

    Through the Chapter 13 Conduit                     X     Direct by the Debtor



Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and
serve a Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel
and the Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees
that the Debtor has paid in full the amount required to cure the default on the claim; and 2)
whether the Debtor is otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder
contends remain unpaid as of the date of the statement. The statement shall be filed as a
supplement to the holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify
may result in sanctions.

Date: January 31, 2019                                     RESPECTFULLY SUBMITTED BY:

                                                           s/Annette C. Crawford
                                                           ANNETTE C. CRAWFORD,
                                                           CHAPTER 13 STANDING TRUSTEE
                                                           8778 GOODWOOD BLVD.
                                                           BATON ROUGE, LA 70806
                                                           (225) 928-2531
                                                           crawfordtrustee@annettecrawford.com
